Case 5:20-cv-02378-JWH-SP Document 15 Filed 02/02/21 Page 1 of 2 Page ID #:60


       KAUFF McGUIRE & MARGOLIS LLP
   1   Karen A. Rooney (SBN 096013)
       rooney@kmm.com
   2   1901 Avenue of the Stars, Suite 450                                        JS-6
       Los Angeles, California 90067
   3   Telephone: (424) 226-0609
       Facsimile: (310) 773-9250
   4
       Attorneys for Defendant Filmatique, LLC
   5

   6                            UNITED STATES DISTRICT COURT
   7                          CENTRAL DISTRICT OF CALIFORNIA
   8

   9
       BRITTNEY MEJICO, an individual,     )
  10                                       )
                     Plaintiff,            )          Case No.: 5:20-cv-2378(JWH)(SPx)
  11                                       )
               v.                          )
  12                                       )          JUDGMENT BY DEPUTY CLERK
       FILMATIQUE, LLC, a New York limited )          PURSUANT TO RULE 68(a)
  13   liability company; and DOES 1—10,   )
       inclusive                           )          First Amended Complaint Filed: January
  14                                       )          21, 2021
                     Defendants.           )
  15                                       )
                                           )
  16                                       )

  17

  18          On January 27, 2021, pursuant to Rule 68 of the Federal Rules of Civil Procedure

  19   (“Fed. R. Civ. P.”), Defendant Filmatique, LLC (“Defendant”) offered to allow judgment

  20   to be taken against it in this action instituted by Plaintiff Brittney Mejico (“Plaintiff”) in

  21   the amount of $5,000 to fully resolve the captioned case, which sum includes any

  22   liability for costs of suit and attorneys’ fees (the “Offer”). On January 28, 2021, Plaintiff

  23   accepted the Offer.

  24   ///

  25   ///

  26   ///

  27   ///

  28   ///


                                                      1
Case 5:20-cv-02378-JWH-SP Document 15 Filed 02/02/21 Page 2 of 2 Page ID #:61


   1          Based on the foregoing and Plaintiff’s acceptance of the Offer,

   2          IT IS ORDERED AND ADJUDGED that Plaintiff shall take $5,000 from the

   3   Defendant, that the action be dismissed on the merits and that nor further relief of any

   4   kind be available to either party.

   5

   6   IT IS SO ORDERED.

   7

   8   Dated: February 2, 2021                  UNITED STATES DISTRICT COURT

   9

  10                                            __________________________
                                                IRENE VAZQUEZ, DEPUTY CLERK
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                   2
